In an action to enjoin defendants from occupying or using certain dwellings without certificates of occupancy, (1) plaintiffs appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County, dated May 13, 1976, as (a) denied their motion for a preliminary injunction, (b) granted the branches of defendants’ cross motion which sought (i) summary judgment dismissing the complaint and (ii) judgment pursuant to CPLR 103 (subd [c]) and article 78 on their second counterclaim and (c) directed plaintiff Giannoni to issue certificates of occupancy, and (2) defendants cross-appeal from so much of the same order and judgment as denied the branch of their cross motion which sought summary judgment on their first counterclaim. Order and judgment affirmed, without costs or disbursements. The record on this appeal amply supports the determination made. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur. [87 Mise 2d 344.]